193 Ga. App. 603 (1989)
388 S.E.2d 737
KEATON
v.
THE STATE.
A89A1594.
Court of Appeals of Georgia.
Decided November 20, 1989.
Loftiss, Van Heiningen & Ward, Walter Van Heiningen, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.
BENHAM, Judge.
The sole issue in this case is whether appellant's conviction for aggravated battery merges as a matter of fact with his conviction for armed robbery. We find it does not, and affirm.
The evidence of record authorized the jury to find that appellant entered a store, menaced the proprietress with a knife while telling her she would not be hurt if she gave him all the money in the store, required her to take the money from the register and hand it to him, then directed her to enter a storeroom, where he stabbed her numerous times, causing permanent injuries. Since the evidence shows that the robbery was complete before the stabbings occurred, and the evidence of neither offense was necessary to prove the other, there is no merger. McCulligh v. State, 169 Ga. App. 717 (4) (314 SE2d 724) (1984); Dunbar v. State, 163 Ga. App. 243 (2) (292 SE2d 897) (1982); Miller v. State, 155 Ga. App. 54 (5) (270 SE2d 466) (1980).
Judgment affirmed. Deen, P. J., and Birdsong, J., concur.